— Appeal from order, Supreme Court, New York County (Paul Wooten, J.), entered June 18, 2012, which, to the extent appealed from as limited by the briefs, granted plaintiffs’ cross motion to strike defendants’ answer, defenses, and counterclaims, unanimously dismissed, without costs, as untimely. Appeal from amended order, same court and Justice, entered on or about August 6, 2012, unanimously dismissed, without costs.
Defendants’ appeal from the June 18, 2012 order is untimely since their notice of appeal was filed months after the order was served on them with notice of entry (see CPLR 5513; Ahmed v Zamor-Sadek, 282 AD2d 381 [1st Dept 2001]). Plaintiffs properly served notice of entry upon defendants’ former counsel, who was then counsel of record, and counsel, in turn, served defendants with a copy of the order with notice of entry, and filed proof of service, in compliance with the motion court’s order. Defendants’ denials of receipt of the certified mail packages, which were returned marked “refused,” is insufficient to rebut the showing of service. The record as presented does not permit review of the August 6, 2012 order. Concur — Tom, J.P, Friedman, Manzanet-Daniels, Gische and Clark, JJ.